DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ amendments of 12/10/2021 (both to the claims and specification) have been entered.  Claims 1-3, 5, 7, 8, and 12-25 are pending.  

Election/Restrictions
In the response filed 12/10/2021 Applicants indicated they elected claims 15-19, drawn to a method for preparing a pharmaceutical composition.  
As claims 15-19 were newly presented and not identified as their own inventive Group, the election is incomplete.  However, in a communication with Jong Park on May 13, 2022, Applicants provisionally elected Group II, drawn to methods of manufacturing an osteoarthritis therapeutic agent comprising transforming mammalian cells with TGF-beta, preparing untransformed cells, selecting cells based on size, filling vials, and mixing cell populations (original claims 12-14)  in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that the claims, as currently amended, require the that the composition be free from aggregates larger than 200 µm in size.   
However, in light of the claim amendments, and upon reconsideration, the restriction requirement between Groups I and II, as set forth in the office action dated 9/10/2021 is hereby withdrawn in its entirety.   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/KR18/007437 (filed 6/29/2018).  Acknowledgement is made of the priority claim to prior-filed application KR10-2017-0083560 (filed 6/30/2017).  This is a proper priority claim.
The instant application further claims priority under 35 U.S.C. 119(a)-(d) to KR10-201-0075947, filed 6/29/2017.  This claim for priority is improper because the current US non-provisional application was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.  No claim for priority to this application was made in PCT/KR18/007437.  
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
	
Claim Interpretation
	The claims describe “transformed mammalian cells”.  In light of the specification, the adjective “transformed” is interpreted as meaning the cells have “undergone transformation”, wherein transformation is given its ordinary meaning in the art as one of several processes by which exogenous nucleic acid sequences are introduced into cells.  The terms “transfection” or “transduction” are more commonly used with animal cells (dependent on the manner of introduction of the exogenous nucleic acids).  The specification states “transformation”, “transfection” and “transduction” are to be treated synonymously (See PGPub at ¶0022; however, it is noted that the terms are not synonymous).  In the context of the current application, the claimed “transformed cells” are interpreted as being cells which contain exogenous nucleic acid sequences.  “Untransformed cells” will be any cell which does not contain exogenous nucleic acid sequences. 
	Claims 1-3, 5, 7, 8, 20, 24 and 25 are drawn to products, described using product-by-process language.  The limitations of the process of production are considered only in so far as the process of production imparts distinct structural or chemical characteristics or properties to the claimed product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  See MPEP 2113.  
For claim 1 and dependents thereof: The method of preparation of the transformed mammalian cell population serves to remove any cell clumps or cell aggregates that have a diameter greater than the pore size of the cell strainer used.  Thus, the transformed mammalian cell population will be limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer).  The claimed composition may comprise additional, non-recited elements.
For claim 2: The transformed mammalian cell population is limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer), and which have been irradiated.  
For claim 3 and dependents thereof:  The method of preparation of the untransformed mammalian cell population serves to remove any cell clumps or cell aggregates that have a diameter greater than the pore size of the cell strainer used.  Thus, the untransformed mammalian cell population will be limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 300 µm or less (actual size will depend on the pore size of the cell strainer).  The claimed composition will thus contain transformed mammalian cells, cell clumps and/or cell aggregates having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer) and untransformed mammalian cells, cell clumps and/or cell aggregates having diameters of 300 µm or less (actual size will depend on the pore size of the cell strainer). The claimed composition may comprise additional, non-recited elements.

For claim 20: The method of preparation of the transformed mammalian cell population serves to separate individual cells, cell clumps and/or cell aggregates that have a diameter greater than the pore size of the cell strainer used (filtrant/filtride) from individual cells, cell clumps and/or cell aggregates that have a diameter equal to or less than the pore size of the cell strainer used.  The claim does not specify whether the filtrate or the filtrant is selected as “the transformed mammalian cell population”.
The method of preparation of the untransformed mammalian cell population serves to separate individual cells, cell clumps and/or cell aggregates that have a diameter greater than the pore size of the cell strainer used (filtrant/filtride) from individual cells, cell clumps and/or cell aggregates that have a diameter equal to or less than the pore size of the cell strainer used.  The claim does not specify whether the filtrate or the filtrant is selected as “the untransformed mammalian cell population”.
Ultimately, the claimed pharmaceutical preparation will contain the filtrate and/or filtrant from the transformed mammalian cell population and the filtrate and/or filtrant from the untransformed mammalian cell population. 

Claims 7, 8, 12-14, 18, 20 and 21 recite, directly or indirectly, the transformed mammalian cell is a cell ‘transformed with a transforming growth factor beta (TGF-ß)”.  “Transformation” involves transfer of nucleic acid sequences.  A mammalian cell is not transformed (transduced, or transfected) with a protein, per se, but rather a cell is transformed (transduced or transfected) with nucleic acid sequences that encode for a protein.  This merits a rejection under 35 USC 112(b).  However, for purposes of compact prosecution, for purposes of comparing to prior art, the phrase “transformed with a TGF-ß” will be interpreted as meaning “modified to contain exogenous nucleic acid sequences encoding for TGF-ß”.  If applicants choose to amend the claims, care should be taken to not introduce new matter. 

 	
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
In claim 2, the following amendment is recommended to improve claim language and correct numerical agreement: 
Claim 2.  The composition according to claim 1, wherein the preparing of the transformed mammalian cell populationcomprises  population.” 
In claim 8, lines 1-3, the phrase should read “...wherein the transformed mammalian cell is [[a]] transformed with...”	
Appropriate correction is required.		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 3: The statement “to remove an aggregate having a diameter larger than 200 µm (or 300 µm)” implies that the cell suspensions necessarily contain aggregates having a diameter larger than 200 µm (or 300 µm); however, this is not clearly required by the claim.  The claims are thus indefinite because it is unclear if the cell suspension in which the transformed mammalian cell or untransformed mammalian cell are cultured must contain aggregates larger than 200 µm or 300 µm, respectively.  If it is not required that the cell suspensions contain such aggregates, it would be remedial to amend the claims to recite “...to remove any [[an]] aggregates having a diameter larger than...”.
	Claims 2, 5, 7, 8, 24 and 25 depend from claim 1 and/or 3, and thus inherit the deficiency.
	Regarding claims 7, 8, 12, 14 and 18: Each of these claims uses the phrase “cell transformed with a transforming growth factor beta (TGF-ß)”.  A mammalian cell is not transformed (transduced or transfected) with a protein (TGF-ß), per se, but rather mammalian cells are transformed (transduced or transfected) with nucleic acid sequences encoding for a protein.  Therefore, the claims as currently written are indefinite.  
	Claims 13, 20 and 21 depend from one or more of claims 7, 8, 12, 14 and 18, and thus inherit the deficiency.
	Regarding claims 12 and 15: Each of these claims recite a method of preparing a composition, wherein the method involves steps of preparing a transformed mammalian cell population and an untransformed mammalian cell population, each step involving collecting a cell suspension in which the respective type mammalian cell is cultured and sieving the cell suspension with a cell strainer having defined pore sizes.  The sieving step will cause cells and other materials (fluids, etc) having a diameter equal to or less than the pore size to pass through the strainer (filtrate), while retaining cells, cell clumps, cell aggregates and other materials having a diameter greater than the pore size of the strainer on the retainer (filtrant).  The claims, however, do not specify whether the filtrate or filtrant is considered “the sieved” cells.  Therefore, it is unclear which fractions are mixed in the ‘mixing step’, and what are the contents of the ultimate composition.  The metes and bounds of the claims are thus unclear.  
	Regarding claim 13: In addition to the above, claim 13 is indefinite because the claim states the mixing step involves mixing the transformed mammalian cell population and the transformed mammalian cell population (both references to the ‘transformed mammalian cell population’).  It appears one of the recitations should refer to the untransformed mammalian cell population, but it cannot be determined which one.  Thus, the metes and bounds of the ratio of the two cell populations cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al (US 2014/0178346).
	Byrne et al disclose cell compositions for tissue engineering.  The cells may be fibroblasts.  The cells may be combined with a tissue engineering matrix, scaffold, or formulation for forming such.  The fibroblasts may be genetically engineered to secrete a therapeutic protein in an amount effective to induce tissue growth or tissue repair when the cell composition is implanted into a subject in need thereof.  (See ¶0013).  The cell composition containing the genetically engineered cells can be transplanted into a subject such that the cells secrete an amount of the therapeutic protein effective to induce tissue repair at the site.  For example, the therapeutic protein may be BMP-2, and the cell composition can be injected into a site to induce bone growth or bone repair (as BMP-2 induces osteogenesis) (See ¶0014).
	In one example, Byrne et al disclose obtaining and culturing primary fibroblasts from human skin biopsies (See ¶0148-0152).  The cultured primary fibroblasts were transduced with viral vector dose to cause the cells to express BMP-2; incubated overnight; adherent cell monolayers were scraped; disassociated with trypsin-EDTA; the cell suspension was passed through a 40 µm filter to remove clumps; concentrated into aliquots in osteogenic media; and then applied to collagen carrier for transplantation (See ¶0154-0155).  Byrne et al teach that their method results in approximately 30% of the cells being transduced (See ¶0169). 
	The disclosure of Byrne et al reads on the instant claims as follows:
	Regarding claims 1 and 3:  The cell population which filters through the 40 µm filter contains approximately 30% fibroblasts transduced to express BMP-2, and 70% untransduced fibroblasts.  The cells that are transduced to express BMP-2 read on a transformed mammalian cell population.  The cells that are not successfully transduced read on an untransformed mammalian cell population.  As discussed under “Claim Interpretation” the product-by-process limitations are considered only in so far as the process of production limits the final product made.  In this case, the method of Byrne et al is the same as the process of production limitations: the process involves collecting a cell suspension (the dissociated cells) in which transformed mammalian cells/untransformed mammalian cells are cultured and sieving the cell suspension through a cell strainer (passing through a filter) having pore sizes equal to or less than 200 µm/300 µm (the filter has 40 µm pores) to remove aggregates having a diameter larger than 200µm/300 µm (remove clumps).  The final collected composition thus contains transduced and non-transduced cells and cell clumps/aggregates having a diameter of no larger than 40 µm, which meets the limitation of claims 1 and 3. 
	Regarding claim 5: Following the discussion of claim 1 above, Byrne et al teach about 30% of the cells are transduced, thus 70% of the cells are non-transduced.  This equates to a ratio of untransformed mammalian cells to transformed mammalian cells of 2.3 : 1, which is within the scope of claim 5.
	Regarding claim 24: Following the discussion of claim 1 above, Byrne et al teach the recovered cells are in osteogenic medium, which itself reads on a pharmaceutically acceptable carrier, and contains at least water, and which also reads on a wetting agent, as well as a suspending agent.  The collagen carrier to which the cells are applied also reads on a pharmaceutically acceptable carrier, specifically a suspending agent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (US 2014/0178346).
The teachings of Byrne et al are set forth above.
Regarding claim 25: For the reasons set forth above, Byrne et al anticipates claim 3 and specifically teaches a ratio of untransformed cells to transformed cells of about 2.3 : 1.  Byrne et al differs from claim 25 in that the ratio of 2.3 : 1 is slightly less than the claimed ratio of 3 : 1.  However the ratio is considered sufficiently close to the prior art such that a prima facie case of obviousness exists. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05(I). 

Claims 1, 2, 7, and 24 are rejected under 103 as being unpatentable over Song et al (US Patent 7005127), in view of Byrne et al (US 2014/0178346).
Song et al disclosed a mixed cell population to generate a therapeutic protein at a target site, said mixed cell population comprising:
a) a population of mammalian fibroblasts transfected with a DNA sequence encoding for TGF-ß, 
b) a population of mammalian chondrocytes that have not been transfected or transduced; and
c) a pharmaceutically acceptable carrier. (See Song et al, col. 3, ln 45-59).
The fibroblasts can be irradiated (See Song et al, col. 4, ln 5-10).  The ratio of non-transfected chondrocytes to transfected fibroblasts is 1-20: 1, preferably 1-10: 1, most preferably 1-3: 1 (See Song et al, col. 3, ln 64-col. 4, ln 4).  Song et al define the pharmaceutically acceptable carrier as “any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition” (See Song et al, col. 9, ln 41-44).
Song et al disclose a method of treating osteoarthritis in a subject in need thereof, comprising generating the mixed cell population described above, and then administering the mixed cell population above to a joint having a cartilage defect (See Song et al, col. 5, ln 38-57).  The method is exemplified in Example II in the embodiment where a mixture of control chondrocytes (hChon) and NIH3T3-TGF-ß1 fibroblasts were injected into a partial cartilage defect (See Song et al, col. 16, ln 45-col. 17, ln 16).  Song et al specify the NIH3T3-TGFß1 cells and untransduced chondrocytes are separately obtained, and then mixed (See Song et al, col. 15, ln 18-24). 

The compositions and methods of Song et al are identical to those currently claimed with the exception that Song et al is silent as whether or not they sieve or filter the transfected fibroblast (which read on a transformed mammalian cell population) and/or chondrocyte populations (which read on an untransformed mammalian cell population) to remove cell aggregates and/or clumps prior to mixing the two populations.  Therefore, it cannot be concluded that the fibroblast population contains only individual cells, cell clumps or aggregates with a diameter of no more than 200 µm.  
However, at the time the invention was made, it was routine in the art to filter fibroblast populations intended for injection through a 40 µm filter to remove any cell clumps or aggregates having a diameter greater than 40 µm.  In support, see Byrne et al.  The teachings of Byrne et al are set forth above. The transfected fibroblasts in Byrne et al have the same role as the transfected fibroblasts in the method of Song et al.  Byrne et al teach passing the fibroblast cell suspension through a 40 µm filter following transfection and culture to remove clumps (See Byrne et al, ¶0154-0155).  Based on the teachings of Byrne et al, it would have been prima facie obvious to modify the method of Song et al to also involve passing the transfected fibroblasts through a 40 µm filter after transfection and culturing, and prior to mixing with the population of mammalian chondrocytes for the purpose of removing cell clumps.  One would have had a reasonable expectation of successfully doing so because passage of cell suspensions through filters (cell strainers) was well within the purview of the ordinary artisan.  
Therefore, the teachings of the prior art read on the instant claims as follows:
Regarding claims 1 and 7: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter prior to mixing with the untransfected chondrocytes, would yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier.  The fibroblasts are transfected with DNA encoding for TGF-ß (which reads on the transformed mammalian cell is transformed with a TGF-ß).
Regarding claim 2: Following the discussion of claim 1 above, Song et al teach the transfected fibroblasts (transformed mammalian cell population) can be irradiated.
Regarding claim 24: Following the discussion of claim 1 above, Song et al teach the pharmaceutically acceptable carrier can be any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition.  Official notice is taken that all of the carriers listed in claim 24 are well known/accepted pharmaceutically acceptable carriers and would have been immediately recognized as being within the scope of pharmaceutically acceptable carriers covered by Song et al.  Therefore, each of the pharmaceutically acceptable carriers listed in claim 24 are considered prima facie obvious choices for the (iii) pharmaceutically acceptable carrier in the composition of Song et al. 

Claims 1-3, 7, 8, 20, 21, 24 and 25 are rejected under 103 as being unpatentable over Song et al (US Patent 7005127), in view of Byrne et al (US 2014/0178346) and Teixeira et al (Eur Cell Mat, 2012).
The teachings of Song et al and Byrne et al are set forth above. 
Briefly, the compositions and methods of Song et al are identical to those currently claimed with the exception that Song et al is silent as whether or not they sieve or filter the transfected fibroblast (which read on a transformed mammalian cell population) and/or chondrocyte populations (which read on an untransformed mammalian cell population) to remove cell aggregates and/or clumps.  Therefore, it cannot be concluded that the fibroblast population contains only individual cells, cell clumps or aggregates with a diameter of no more than 200 µm and that the chondrocyte population contains only individual cells, cell clumps or aggregates with a diameter of no more than 300 µm.  
Regarding the step of filtering the fibroblast population: For the reason set forth above, it would have been prima facie obvious to have modified the method of Song et al in view of Byrne et al, to involve a step of filtering the transfected fibroblasts through a 40 µm filter prior to mixing with the untransfected chondrocytes.  Thus, limiting the fibroblast population to (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less.   
Regarding the step of filtering the chondrocyte population: Song et al only generically refer to chondrocytes.  They do not specify if the chondrocytes are in a single cell suspension, or if they are in the form of cell aggregates.  
Teixeira et al compare single-cell suspensions of chondrocytes and micro-aggregates of chondrocytes (50-200 cells/aggregate) for potential use in cell-based cartilage repair strategies.  Teixeira et al report that micro-aggregates of chondrocytes showed enhanced matrix deposition, increased expression of cartilage-related genes, decreased levels of MMP mRNA levels, and improved neocartilage formation.  Teixiera et al conclude that micro-aggregation of chondrocytes prior to implantation improves outcomes of cell-based cartilage repair therapies (See Teixeira et al, abstract).  Teixeiera et al specifically transplant the 100 cell aggregates after culturing for 24 hrs (See Teixeira et al, Pg. 389, col. 1-2).  From Fig. 1D it is determined the 100 cell aggregates have a diameter of approximately 30 µm at 12 hours, and from Fig. 1E it is determined the 100 cell aggregates have a diameter of approximately 71 µm at 24 hours (Fig. 1E reports 100 cell aggregates have an area of approximately 4000 µm2 at Day 1 (and Day 3); using the formula A=π(d/2)2 to derive d= 2 * √(A/π), then d = 71 µm).  
Based on the teaching of Teixeira et al, it would have been prima facie obvious to modify the method of Song et al to involve forming the untransfected chondrocytes into micro-aggregates of about 100 chondrocytes/aggregate via the method of Teixeira et al prior to mixing with the transfected fibroblasts and administering to the joint.  One would have been motivated to make this modification because Teixeira et al teach that microaggregates of about 100 chondrocytes improved neocartilage formation upon transplantation compared to individual chondrocytes.  One would have had a reasonable expectation of success because Teixeira et al teach how to form the microaggregates.  In making this modification, the (ii) chondrocyte population would be limited to aggregates of about 100 chondrocytes, which have a diameter of about 71 µm.  
The teachings of the prior art read on the instant claims as follows:
Regarding claims 1, 3, 7, 8 and 20: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to use chondrocyte microaggregates of approximately 100 cells/aggregate (diameter of about 71 µm), would yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates (100 cells/aggregate) having a diameter of about 71 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier. This composition reads on the composition of claims 1, 3, 7, 8 and 20.  Though these claims are written using product-by-process language, and the modified method of Song et al does not include the same production steps, the final product is ultimately the same and thus rejection is proper. 
Regarding claim 2: Following the discussion of claim 1 above, Song et al teach the transfected fibroblasts (transformed mammalian cell population) can be irradiated.
Regarding claims 5 and 25:  Following the discussion of claim 1 above, Song et al teach the ratio of chondrocytes to transfected fibroblasts can be 3 : 1.
Regarding claim 24: Following the discussion of claim 1 above, Song et al teach the pharmaceutically acceptable carrier can be any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition.  Official notice is taken that all of the carriers listed in claim 24 are well known/accepted pharmaceutically acceptable carriers and would have been immediately recognized as being within the scope of pharmaceutically acceptable carriers covered by Song et al.  Therefore, each of the pharmaceutically acceptable carriers listed in claim 24 are considered prima facie obvious choices for the (iii) pharmaceutically acceptable carrier in the composition of Song et al. 

Regarding claim 21: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to use chondrocyte microaggregates of approximately 100 cells/aggregate (diameter of about 71 µm), would yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates (100 cells/aggregate) having a diameter of about 71 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier.  Song et al teaches the mixed cell population can be administered for treatment of osteoarthritis.  It would have been prima facie obvious to have administered the modified mixed cell composition for the purpose of treating osteoarthritis because the modified mixed cell composition contains the same cell types, and the presence of the chondrocyte aggregates would be expected to improve neocartilage formation, thereby enhancing the OA treatment. 

Claims 1-3, 7, 8 and 12-25 are rejected under 103 as being unpatentable over Song et al (US Patent 7005127), in view of Byrne et al (US 2014/0178346) and Teixeira et al (Eur Cell Mat, 2012), and further in view of Gigout et al (Tiss Eng, Pt A, 2009) and Kim et al (US 2010/0120149).
The teachings of Song et al, Byrne et al and Teixeira et al are set forth above. 
Briefly, the compositions and methods of Song et al are identical to those currently claimed with the exception that Song et al is silent as whether or not they sieve or filter the transfected fibroblast (which read on a transformed mammalian cell population) and/or chondrocyte populations (which read on an untransformed mammalian cell population) to remove cell aggregates and/or clumps.  Therefore, it cannot be concluded that the fibroblast population contains only individual cells, cell clumps or aggregates with a diameter of no more than 200 µm and that the chondrocyte population contains only individual cells, cell clumps or aggregates with a diameter of no more than 300 µm.  
Regarding the step of filtering the fibroblast population: For the reason set forth above, it would have been prima facie obvious to have modified the method of Song et al in view of Byrne et al, to involve a step of filtering the transfected fibroblasts through a 40 µm filter prior to mixing with the untransfected chondrocytes.  Thus, the method of Song et al, modified in view of Byrne et al, would involve preparing a transformed fibroblast population, transformed to express TGF-ß  (transformed mammalian cell population with TGFß) by collecting a cell suspension in which the transformed fibroblasts are cultured, and passing the cell suspension through a 40 µm filter (sieving the cell suspension through a cell strainer having pore sizes equal to or less than 300 µm).  Said modified method would yield (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less.  
Regarding the step of filtering the chondrocyte population: For the reason set forth above, it would have been prima facie obvious to have further modified the method of Song et al in view of Teixeira et al to induce aggregation of the chondrocytes to form microaggregates of about 100 cells/aggregate (having a diameter of about 71 µm) and recover said microaggregates prior to mixing with the transfected fibroblasts.  
It is noted the method of Teixeira et al involves use of a microwell assembly to generate the microaggregates.  Because the microwell assembly of Teixeira et al generate reliably sized microaggregates, there is no need to filter/sieve the micropellets to select for a specific microaggregate size (though such a filtration step could have been included for quality control purposes).  Yet, at the time the invention was made there were several known techniques to form chondrocyte microaggregates.  For example, Gigout et al teach culturing chondrocytes in suspension culture (stirred bioreactor/spinner flask culture) in serum-free medium and shear protectant PF-68 to generate microaggregates (See Gigout et al, abstract and Pg 2238, col. 1-2).  Gigout et al teach these culture parameters can control the size of the aggregates to keep the aggregates small (sized 170-230 µm), thereby allowing sufficient nutrient diffusion and homogeneous structure throughout the culture (See Gigout et al, Pg 2237, col. 1-2, Pg 2242, col. 2).  Kim et al also teach several techniques to induce aggregation of chondrocytes, including hanging drop culture, pellet culture, and rotational culture (See Kim et al, ¶0035, 0037-0039).  The rotational culture is a form of suspension culture similar to that of Gigout et al.  Kim et al teach that if rotational culture is used, the average diameter of the aggregates can be controlled by regulating the stirring rate of the rotating bioreactor, but still the aggregates may vary in size (See Kim et al, ¶0039).  Kim et al teach aggregates of the desired size can be recovered from rotational culture by passing the suspension comprising the aggregates through a sieve having the desired pore size and recovering those aggregates having a diameter less than the pore size of the sieve (See Kim et al, ¶0037).  Given that the art recognized multiple techniques to generate micro-aggregates of chondrocytes, it would have been prima facie obvious to have substituted any one method for another for the predictable result of generating microaggregates of chondrocytes. 
Therefore, at the time the application was filed, one would have found it prima facie obvious to modify the method of Song et al to involve culturing the chondrocytes under suspension culture conditions (such as those of Gigout et al), to generate microaggregates (which reads on preparing an untransformed mammalian cell population), and then to select the aggregates of desired size by sieving the aggregate culture through a filter having the desired pore size (which reads on collecting a cell suspension in which an untransformed mammalian cell is cultured and sieving the cell suspension with a cell strainer).  Teixeira et al teach microaggregates containing around 100 chondrocytes (having a size of approximately 71 µm) work better than individual cells, and Gigout et al teach microaggregates of 170-230 µm do not suffer from diffusion limitations and loss of homogeneity found with larger aggregates.  Thus, selection of aggregates having a diameter of anywhere between approximately 70 and 230 µm (by sieving through a cell strainer/sieve/filter with a pore size of less than approximately 230 µm, which reads on a cell strainer having pore sizes equal to or less than 300 µm) would have been prima facie obvious.  Said modified method would yield (ii) a population of chondrocytes comprising microaggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population). 
The teachings of the prior art read on the instant claims as follows:
Regarding claims 1, 3, 7, 8, 12, 15, 18 and 20: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to involve culturing the non-transfected chondrocytes in suspension conditions suitable to generate microaggregates of about 70-230 µm in size, then sieving the cell suspension through a cell strainer having pore sizes equal to or less than about 230 µm to collect the desired microaggregates, and then mixing the transfected fibroblasts and non-transfected chondrocyte microaggregates reads on the method of claims 12, 15 and 18.  Furthermore, the method will necessarily yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier. This composition reads on the composition of claims 1, 3, 7, 8 and 20.  
Regarding claims 2 and 14: Following the discussion of claim 12 above, Song et al teach the transfected fibroblasts (transformed mammalian cell population) can be irradiated.  
Regarding claims 5, 13, 16, 17, 23 and 25:  Following the discussion of claims 12 and 15 above, Song et al teach the ratio of chondrocytes to transfected fibroblasts can be 3 : 1.
Regarding claims 19, 22 and 24: Following the discussion of claims 12 and 15 above, Song et al teach the pharmaceutically acceptable carrier can be any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition.  Official notice is taken that all of the carriers listed in claims 19, 22 and 24 are well known/accepted pharmaceutically acceptable carriers and would have been immediately recognized as being within the scope of pharmaceutically acceptable carriers covered by Song et al.  Therefore, each of the pharmaceutically acceptable carriers listed in claims 19, 22 and 24 are considered prima facie obvious choices for the (iii) pharmaceutically acceptable carrier in the composition of Song et al. 
Regarding claim 21: Following the discussion of claim 20 above, the modified method of Song et al renders obvious production of a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier.  It would have been prima facie obvious to have administered the modified mixed cell composition for the purpose of treating osteoarthritis because the modified mixed cell composition contains the same cell types, and the presence of the chondrocyte aggregates would be expected to improve neocartilage formation, thereby enhancing the OA treatment.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  As written, the only difference between claims 8 and 20 is that claim 20 uses the adjective “pharmaceutical” in the preamble.  However, the compositions of the claims cover the same scopes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633